   Case: 3:18-cr-00073-TMR Doc #: 73 Filed: 02/26/19 Page: 1 of 5 PAGEID #: 226



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
UNITED STATES OF AMERICA,
                                        Plaintiff,
        vs.                                                     Case No. 3:18-CR-073(3)

                                                                Judge Thomas M. Rose
ANDREW C. HESS,
                                        Defendant.



              SENTENCING MEMORANDUM OF ANDREW HESS
        Andrew Hess proposes that the Court impose the sentence recommended by the United States

Probation Office. The recommended sentence would be a deviation below the advisory sentencing

guidelines.

        A sentence that includes three years of supervised release would be sufficient, but not greater

than necessary, to comply with the purposes set forth in § 3553(a)(2). It would be justified upon

consideration of all the § 3553(a) factors and would reflect the seriousness of his offense, promote

respect for the law and would provide just punishment for this offense. The sentence recommended by

the United States Probation Office would be sufficient, but not greater than necessary to afford

adequate deterrence for criminal conduct and would protect the public from further crimes by this

Defendant. The proposed prison sentence would also avoid unwarranted sentence disparities with

similar records who have been found guilty of similar conduct. The proposed sentence would

recognize the need to provide restitution to all the victims of this offense.

        Mr. Hess asks that this Court consider the nature and circumstances of his offense and his

history and characteristics to tailor a sentence that accomplishes the statutory purposes of sentencing.
   Case: 3:18-cr-00073-TMR Doc #: 73 Filed: 02/26/19 Page: 2 of 5 PAGEID #: 227



       Objections to the Final Presentence Investigation Report


       The are no objections to the Final Presentence Investigation Report.


       The Nature and Circumstances of the Offense


       The Presentence Investigation Report accurately traces Andrew Hess’s life from childhood

to a responsible adult, husband and father. He has maintained steady employment throughout the

majority of his adult life. Andrew Hess is not burdened with the alcohol or drug addiction issues

that this Court see all too often. Mr. Hess simply found himself involved with an employer who

facilitated criminal conduct, and he understood every aspect of his criminal behavior within the

scope of his job duties. Despite that understanding, Mr. Hess maintained his employment and

continued to work for the company. That decision has come at the high cost of a federal conviction

that jeopardizes his life and the well-being of his family. The stigma of his felony conviction will

be “permanent and pervasive.” United States v Smith, 683 F. 2d 1236, 1240 n. 13 (9th Cir. 1982)


       History and Characteristics


       Mr. Hess acknowledges that nothing in his background can excuse his criminal conduct.

The Defendant’s history and characteristics do explain, however, why a deviation from the

advisory sentencing guidelines would best accomplish the statutory purposes of sentencing.


       Andrew Hess grew up close with his family, living with his grandparents most of his childhood.

He graduated with a high school diploma in 2005 and after, attended college at Stark State College to

study computer networking. Shortly after beginning college classes, Andrew’s daughter was born, and

he immediately found full time employment to support her and his wife. Mr. Hess is currently

employed as a landscaper, providing financial support for his wife and two children.
   Case: 3:18-cr-00073-TMR Doc #: 73 Filed: 02/26/19 Page: 3 of 5 PAGEID #: 228



       The Need to Protect the Public from Further Crimes of the Defendant


       The circumstances of this crime and his background do not suggest that Andrew Hess is a

threat to the public. As the Presentence Investigation Report notes, Mr. Hess has otherwise shown

that he can be an upstanding member of society.


       The proposed prison sentence would avoid unwarranted sentence disparities with

similar records who have been found guilty of similar conduct.

       Sentencing courts should “consider every convicted person as an individual and every case

as a unique study in human failings that sometimes mitigate, sometimes magnify, the crime and

punishment to ensue.” Gall, 552 U.S. at 52-53. Accordingly, punishment “should fit the offender

and not merely the crime.” Pepper v. United States, 562 U.S. 476 (2011). Punishment for a crime

should be graduated and proportioned to both the offender and the offense. The circumstances of

Andrew Hess make a compelling argument in favor of mitigation.


       All this is noted not to minimize the criminal conduct involved in this case. Mr. Hess’s

conduct was made within the scope of his employment, providing this is not something Mr. Hess

facilitated or did without the help of his employer or other employees at the company. Despite Mr.

Hess not having facilitated the conduct on his own, he takes full responsibility for his actions and

knows he should not have participated in the conduct. As the Supreme Court recognized in United

States v. Gall, even a probationary sentence is not granted out of a spirit of leniency. 552 U.S. 38,

595-6 (2007).
   Case: 3:18-cr-00073-TMR Doc #: 73 Filed: 02/26/19 Page: 4 of 5 PAGEID #: 229



       The proposed sentence would recognize the need to provide restitution to all the

victims of this offense.

       Andrew Hess’s current employment will allow him to pay any and all restitution ordered

by this Court. As previously discussed, Mr. Hess has maintained employment and he is currently

employed at Hohr Son’s Nursery full time. This employment will also permit him to satisfy the

fine that will be imposed by this Court and set him on the road to financial stability, ensuring there

will be no further similar acts.

       Conclusion

       Andrew Hess has accepted responsibility for his criminal conduct. He is incredibly

remorseful for the part he took in this case and the impact it has caused. He is asking the Court to

find that the sentence proposed by the United States Probation Office is reasonable because of the

circumstances of this case, his history and because of the consequences he will suffer for the

remainder of his life as the result of this conviction.



                                                              Respectfully submitted,

                                                              s/ Brian Joslyn
                                                              Brian Joslyn (0087356)
                                                              501 South High Street
                                                              Columbus, Ohio 43215
                                                              (614) 444-1900
                                                              brian@joslynlawfirm.com
                                                              Attorney for Andrew Hess
   Case: 3:18-cr-00073-TMR Doc #: 73 Filed: 02/26/19 Page: 5 of 5 PAGEID #: 230



                                     Certificate of Service

       The undersigned hereby certifies that on February 26, 2019, he electronically filed the

foregoing Sentencing Memorandum with the Clerk of Courts using the CM/ECF system, which

will send a copy of such filing to counsel for the Government.



                                                              s/ Brian Joslyn
                                                              Brian Joslyn (0087356)
